Citation Nr: 0304500	
Decision Date: 03/12/03    Archive Date: 03/24/03

DOCKET NO.  97-07 406	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to an increased rating for degenerative 
changes of the lumbar spine, rated as 20 percent disabling 
between September 1, 1995 and March 30, 2001, and rated as 40 
percent disabling effective March 31, 2001.

2.  Entitlement to an increased initial rating for residuals 
of a right ankle fracture with mild degenerative changes, 
currently evaluated as 10 percent disabling.

3.  Entitlement to an increased initial rating for residuals 
of a right wrist fracture, currently evaluated as 10 percent 
disabling.

4.  Entitlement to a compensable initial rating for bilateral 
hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Elizabeth Spaur, Associate Counsel


INTRODUCTION

The veteran had active service from June 1973 to August 1995.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1996 rating decision by the 
Department of Veterans Affairs (VA), Lincoln, Nebraska, 
Regional Office (RO).  That decision, in pertinent part, 
granted service connection for degenerative changes of the 
lumbar spine, residuals of a right ankle fracture, residuals 
of a right wrist fracture and bilateral hearing loss.  Each 
of these disabilities was initially rated as noncompensable 
effective September 1, 1995.  An August 1997 decision by a 
hearing officer increased the disability evaluation for 
degenerative changes of the lumbar spine to 10 percent 
effective September 1, 1995.  A July 1998 rating decision 
increased the disability rating for degenerative changes of 
the lumbar spine to 20 percent effective September 1, 1995.

The Board remanded the claims to the RO in March 2000 for 
further development, to include the appropriate VA 
examinations.  A July 2002 rating decision increased the 
disability evaluation for degenerative changes of the lumbar 
spine to 40 percent, effective March 31, 2001.  The 
disability ratings for residuals of a right ankle fracture 
and residuals of a right wrist fracture were each increased 
to 10 percent, with both ratings effective September 1, 1995.  
The disability evaluation for bilateral hearing loss remained 
noncompensable.  As the increases granted are not the full 
benefits sought, these issues remain on appeal.

The veteran testified before a Member of the Board at a 
hearing held at the RO in June 1999.


FINDINGS OF FACT

1.  All evidence necessary for review of the issues on appeal 
has been obtained, and the VA has satisfied the duty to 
notify the veteran of the law and regulations applicable to 
the claims, the evidence necessary to substantiate the 
claims, and what evidence was to be provided by the veteran 
and what evidence the VA would attempt to obtain on his 
behalf.

2.  Prior to March 31, 2001, the evidence reasonably shows 
that degenerative changes of the lumbar spine were productive 
of severe limitation of motion.

3.  The veteran is, since September 1, 1995, in receipt of 
the maximum rating available under the appropriate schedular 
criteria for degenerative changes of the lumbar spine.

4.  Residuals of a right ankle fracture are productive of no 
more than moderate limitation of motion.

5.  The veteran has been in receipt of the maximum rating 
available under the appropriate schedular criteria for 
residuals of a right wrist fracture during the appeal period 
in question.

6.  On VA audiology examination, conducted in December 1995, 
which exhibited the most severe hearing loss of record during 
the appeal period, the veteran exhibited Level II hearing 
bilaterally.


CONCLUSIONS OF LAW

1.  The criteria for a 40 percent rating for degenerative 
changes of the lumbar spine between September 1, 1995 and 
March 30, 2001 are met.  38 U.S.C.A. § 1155 (West 1991 & 
Supp. 2002); 38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5010, 5292 (2002).

2.  Degenerative changes of the lumbar spine are not more 
than 40 percent disabling according to the schedular criteria 
for the period ensuing since September 1, 1995.  38 U.S.C.A. 
§ 1155 (West 1991 & Supp. 2002); 38 C.F.R. §§ 4.10, 4.40, 
4.45, 4.59, 4.71a, Diagnostic Codes 5010, 5292 (2002).

3.  Residuals of a right ankle fracture are not more than 10 
percent disabling according to the schedular criteria.  
38 U.S.C.A. § 1155 (West 1991 & Supp. 2002); 38 C.F.R. 
§§ 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5010, 5271 
(2002).

4.  Residuals of a right wrist fracture are not more than 10 
percent disabling according to the schedular criteria.  
38 U.S.C.A. § 1155 (West 1991 & Supp. 2002); 38 C.F.R. 
§§ 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5010, 5215 
(2002).

5.  The criteria for an initial compensable evaluation for 
bilateral hearing loss have not been met.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. §§ 4.85, 4.87, Diagnostic Code 6100 
(1998 & 2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Assist

As an initial matter, the Board observes that, during the 
pendency of this appeal, substantial revisions have been made 
to the laws and regulations concerning the VA's duties in 
developing a claim for a VA benefit.  On November 9, 2000, 
the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) was enacted.  The VCAA 
redefines the VA's obligations with respect to its duty to 
assist the claimant with the development of facts pertinent 
to a claim and includes an enhanced duty to notify the 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  This change in the law 
is applicable to all claims filed on or after the date of 
enactment of the VCAA or filed before the date of enactment 
and not yet final as of that date.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 1991& Supp. 2002).  
See also Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991)

The final rule implementing the VCAA was published on August 
29, 2001.  66 Fed. Reg. 45,620-45,632 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a) (2002)).  These regulations, likewise, apply to 
any claim for benefits received by the VA on or after 
November 9, 2000, as well as to any claim filed before that 
date but not decided by the VA as of that date, with the 
exception of the amendments to 38 C.F.R. § 3.156(a) (relating 
to the definition of new and material evidence) and to the 
second sentence of § 3.159(c) and § 3.159(c)(4)(iii) 
(pertaining to VA assistance in the case of claims to reopen 
previously denied final claims), which apply to any 
application to reopen a finally decided claim received on or 
after August 29, 2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001).

In this case, the Board finds that all relevant facts have 
been properly developed in regard to the veteran's claims, 
and no further assistance is required in order to comply with 
the VA's statutory duty to assist him with the development of 
facts pertinent to his claims.  See 38 U.S.C.A. § 5103A (West 
Supp. 2002); 38 C.F.R. § 3.159 (2002). Specifically, the RO 
has obtained records corresponding to medical treatment 
reported by the veteran and has afforded him VA examinations 
addressing his claimed disorders.  There is no indication of 
additional relevant medical evidence that has not been 
obtained by the RO to date.

The VA's duty to notify the veteran of the evidence necessary 
to substantiate his claims has also been met, as the RO 
informed him of the need for such evidence in the July 2002 
Supplemental Statement of the Case.  See 38 U.S.C.A. § 5103 
(West 1991 & Supp. 2002).  The RO cited to the provisions of 
38 C.F.R. § 3.159 (2002), indicating that the VA would obtain 
all identifiable medical records (providing that the veteran 
provided signed releases, as necessary) and that, if such 
efforts proved unsuccessful, the VA would inform the veteran 
that it was his ultimate responsibility to furnish such 
evidence.  See generally Quartuccio v. Principi, 16 Vet. App. 
183 (2002) (the VA's duties include providing a specific 
explanation of the type of evidence necessary to substantiate 
the veteran's claim and a description of which portion of 
that evidence (if any) was to be provided by the veteran and 
which portion the VA would attempt to obtain on his behalf).

The Board is aware that, to date, the RO has not adjudicated 
the veteran's claims under the newly enacted provisions of 38 
U.S.C.A. §§ 5103 and 5103A (West 1991 & Supp. 2002).  
However, given the extent of the development and notification 
accomplished by the RO, the Board finds that full compliance 
with the provisions of these newly enacted laws has already 
been achieved in this case.  As such, the Board is satisfied 
that no prejudice to the veteran will result from an 
adjudication of his claims in this Board decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993); see also 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on the VA with no benefit flowing to the veteran are 
to be avoided).

II.  Degenerative Changes of the Lumbar Spine

Factual Background

Service medical records indicate that veteran was treated for 
complaints of back pain in service.  A November 1994 x-ray 
report showed a suggestion of mild anterior wedging of the L1 
vertebral body.  Mild hypertrophic spurring was noted.

Service connection for degenerative changes of the lumbar 
spine was granted in a June 1996 decision, and an initial 
noncompensable rating was assigned.

A December 1995 VA x-ray report noted normal alignment and 
curvature of the lumbar spine.  Degenerative facet changes 
were noted at L4-L5 and L5-S1.

The veteran testified before a hearing officer at a hearing 
held at the RO in January 1997.  The veteran testified that 
he could not sit for very long without getting back spasm.  
He stated that it was difficult for him to bend his back.  He 
indicated that, when he did bend his back, it took some time 
for him to straighten up.

A May 1998 VA examination report stated that the veteran 
reported daily pain in his back.  On examination, extension 
was 10 degrees and side bending was 20 degrees bilaterally.  
The lumbar spine was nontender to palpation.  A May 1998 VA 
x-ray noted a small degenerative osteophyte to the left 
involving the superior end plate of L4.  The disc spaces were 
well maintained.  Minimal degenerative changes were 
identified involving the facets at L4-L5 and L5-S1.  No 
intrinsic bony abnormalities were noted.

The veteran testified before a Member of the Board at a 
hearing held in June 1999.  He reiterated testimony from the 
June 1997 hearing.  He indicated that he had difficulties 
sitting and doing work as a result of the pain in his back.

A March 2000 VA treatment note indicated that the veteran was 
not having back spasms at that time.  A December 2000 VA 
treatment note reported that the veteran had a history of low 
back pain, which was felt to be musculoskeletal in nature.

A March 2001 VA examination report noted that the veteran 
reported that his back gave him trouble with long periods of 
sitting.  On examination, range of motion was 75 degrees of 
flexion with some pain, 10 degrees of extension with pain, 
right side bending was 30 degrees and left side bending was 
20 degrees with pain.  Rotation was to 15 degrees 
bilaterally.  There was some point tenderness along his 
lumbosacral spine on the right side.  Faber's testing for 
straining the sacroiliac joints bilaterally was mildly 
positive, although, the veteran did not have pain to direct 
palpation over the sacroiliac joints.  The examiner reviewed 
x-rays of the low back from October 2000.  The examiner 
stated that the October 2000 x-rays showed normal alignment 
with mild degenerative changes from L3 to S1 in both the disc 
spaces and the facet joints.  He went on to indicate that 
neurological exams showed all nerves to be intact.  The x-ray 
examination did not show any significant bony abnormality or 
indication for spinal stenosis or other problem.  The 
examiner noted that he "would classify [the veteran's] back 
problem as mechanical in nature with no specific 
etiology...appreciated."

Criteria

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity in civil occupations.  See 38 U.S.C.A. 
§ 1155.  Separate diagnostic codes identify the various 
disabilities.

The assignment of a particular Diagnostic Code is dependent 
on the facts of a particular case.  See Butts v. Brown, 5 
Vet. App. 532, 538 (1993).  One Diagnostic Code may be more 
appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis, 
and demonstrated symptomatology.  In reviewing the claim for 
a higher rating, the Board must consider which Diagnostic 
Code or Codes are most appropriate for application of the 
veteran's case and provide an explanation for the conclusion.  
See Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).

The veteran is contesting the disability evaluation that was 
assigned following the grant of service connection.  This 
matter, therefore, is to be distinguished from one in which a 
claim for an increased rating of a disability has been filed 
after a grant of service connection.  The United States Court 
of Appeals for Veterans Claims (Court) has observed that in 
the latter instance, evidence of the present level of the 
disability is of primary concern, Fenderson v. West, 12 Vet. 
App. 119, 126 (1999) (citing Francisco v. Brown, 7 Vet. App. 
55 (1994)), and that as to the original assignment of a 
disability evaluation, VA must address all evidence that was 
of record from the date the filing of the claim on which 
service connection was granted (or from other applicable 
effective date).  See Fenderson, 12 Vet. App. at 126-127.  
Accordingly, the evidence pertaining to an original 
evaluation might require the issuance of separate or "staged" 
evaluations of the disability based on the facts shown to 
exist during the separate periods of time.  Id.

Arthritis due to trauma is rated as degenerative arthritis. 
38 C.F.R. § 4.71a, Diagnostic Code 5010 (1999).  Degenerative 
arthritis established by x-ray findings is rated according to 
limitation of motion for the joint or joints involved.  Where 
limitation of motion is noncompensable, a rating of 10 
percent is assigned for each major joint (including the ankle 
and the knee) or group of minor joints affected by limitation 
of motion to be combined not added under Diagnostic Code 
5003.  Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  In the absence of limitation of 
motion a 10 percent rating is assigned where there is x-ray 
evidence of involvement of two or more major joints, or two 
or more minor joint groups; and a 20 percent evaluation is 
assigned where there is x-ray evidence of involvement of two 
or more major joints or two or more minor joint groups and 
occasional incapacitating exacerbations.  38 C.F.R. § 4.71a, 
Diagnostic Code 5003 (2002).

In the case of residuals of a vertebra fracture a 60 percent 
evaluation is assigned where there is no cord involvement but 
there is abnormal mobility requiring neck brace (jury mast).  
With lesser involvement rating may be for limited motion and 
nerve paralysis.  A 100 percent evaluation is assigned where 
there is cord involvement, and the veteran is bedridden, or 
requires long leg braces.  Special monthly compensation may 
be considered.  In other cases rate in accordance with 
definite limited motion or muscle spasm, adding 10 percent 
for demonstrable deformity of vertebral body.  Note: Both 
under ankylosis and limited motion, ratings should not be 
assigned for more than one segment by reason of involvement 
of only the first or last vertebrae of an adjacent segment.  
38 C.F.R. § 4.71a, Diagnostic Code 5285 (2002).

Where there is complete bony fixation (ankylosis) of the 
spine is in a favorable angle a 60 percent evaluation is 
appropriate.  Where ankylosis of the spine at an unfavorable 
angle with marked deformity and involvement of the major 
joints (Marie-Strumpell type) or without other joint 
involvement (Bechterew type) a 100 percent evaluation is 
warranted.  38 C.F.R. § 4.71a, Diagnostic Code 5286 (2002).

Ankylosis of the lumbar spine in a favorable position is 
rated 40 percent disabling.  If the ankylosis is in an 
unfavorable position a 50 percent evaluation is assigned.  
38 C.F.R. § 4.71a Diagnostic Code 5289 (2002).

Under Diagnostic Code 5292, a 20 percent rating is warranted 
where limitation of motion of the lumbar spine is moderate.  
A 40 percent rating is reserved for severe limitation of 
lumbar motion.  38 C.F.R. § 4.71a, Diagnostic Code 5292.  
This is the maximum rating available under this diagnostic 
code.

The Board notes that during the pendency of this appeal, 
changes were made in August 2002 to the Schedule for Rating 
Disabilities for intervertebral disc syndrome, as set forth 
in 38 C.F.R. § 4.71a, Diagnostic Code 5293.  Where the law or 
regulation changes after a claim has been filed or reopened, 
but before the administrative or judicial appeal process has 
been concluded, the version more favorable to the appellant 
will apply.  Karnas v. Derwinski, 1 Vet. App. 308, 313 
(1991).

Under the regulations effective prior to September 23, 2002, 
a case of severe intervertebral disc syndrome with recurring 
attacks from which there is intermittent relief, a 40 percent 
rating is appropriate.  A pronounced case of intervertebral 
disc syndrome, with persistent symptoms compatible with 
sciatic neuropathy with characteristic pain and demonstrable 
muscle spasm, absent ankle jerk, or other neurological 
findings appropriate to site of diseased disc, and little 
intermittent relief warrants a 60 percent evaluation.  
38 C.F.R. § 4.71a, Diagnostic Code 5293 (2002).

Under the regulations effective as of September 23, 2002, 
intervertebral disc syndrome (preoperatively or 
postoperatively) is evaluated either on the total duration of 
incapacitating episodes over the past 12 months or by 
combining under Section 4.25 separate evaluations of its 
chronic orthopedic and neurologic manifestations along with 
evaluations for all other disabilities, whichever results in 
the higher evaluation.  67 Fed. Reg., 54345-54349 (August 22, 
2002).  With incapacitating episodes having a total duration 
of at least four weeks but less than six weeks during the 
past 12 months, a 40 percent rating is warranted.  Id.  With 
incapacitating episodes having a duration of at least six 
weeks during the past 12 months, a 60 percent rating is 
warranted.  Id.   For purposes of evaluation under 5293, an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  Id.  When evaluating on the basis of chronic 
manifestations, evaluate orthopedic disabilities using 
evaluation criteria for the most appropriate orthopedic 
diagnostic code or codes.  Evaluate neurologic disabilities 
separately using the evaluation criteria for the most 
appropriate neurologic diagnostic code or codes.  Id.

Under Diagnostic Codes 5294 and 5295, a 40 percent rating 
assigned for a severe lumbosacral strain where there is 
listing of the whole spine to the opposite side, positive 
Goldthwait's sign, marked limitation of forward bending in 
standing position, loss of lateral motion with osteoarthritic 
changes, or narrowing or irregularity of joint space, or some 
of the above with abnormal mobility on forced motion.  
38 C.F.R. § 4.71(a), Diagnostic Codes 5294 and 5295 (2002). 

In cases of evaluation of orthopedic injuries there must be 
adequate consideration of functional impairment including 
impairment from painful motion, weakness, fatigability, and 
incoordination.  See 38 C.F.R. §§ 4.10, 4.40, 4.45, and 4.59;  
DeLuca v. Brown, 8 Vet. App. 202 (1995).  The medical nature 
of the particular disability to be rated under a given 
diagnostic code determines whether the diagnostic code is 
predicated on loss of range of motion.  If a musculoskeletal 
disability is rated under a specific diagnostic code that 
does not involve limitation of motion and another diagnostic 
code based on limitation of motion may be applicable, the 
latter diagnostic code must be considered in light of 
sections 4.40, 4.45, and 4.59.  VAOPGCPREC 09-98 (August 14, 
1998).

In cases of functional impairment, evaluations are to be 
based upon lack of usefulness, and medical examiners must 
furnish, in addition to etiological, anatomical, 
pathological, laboratory and prognostic data required for 
ordinary medical classification, a full description of the 
effects of the disability upon the person's ordinary 
activity.  38 C.F.R. § 4.10.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology, and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  A little used part of the musculoskeletal system 
may be expected to show evidence of disuse, either through 
atrophy, the condition of the skin, absence of normal 
callosity or the like.  38 C.F.R. § 4.40.

As regards the joints, the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations: (a) less movement than normal (due to 
ankylosis, limitation or blocking, adhesions, tendon-tie-up, 
contracted scars, etc.);  (b) more movement than normal (from 
flail joint, resections, nonunion of fracture, relaxation of 
ligaments, etc.);  (c) weakened movement (due to muscle 
injury, disease or injury of peripheral nerves, divided or 
lengthened tendons, etc.);  (d) excess fatigability;  
(e) incoordination, impaired ability to execute skilled 
movements smoothly;  and (f) pain on movement, swelling, 
deformity or atrophy of disuse.  Instability of station, 
disturbance of locomotion, interference with sitting, 
standing and weight-bearing are related considerations.  For 
the purpose of rating disability from arthritis, the knee is 
considered a major joint.  38 C.F.R. § 4.45.

With any form of arthritis, painful motion is an important 
factor of disability, the facial expression, wincing, etc., 
on pressure or manipulation, should be carefully noted and 
definitely related to affected joints.  Muscle spasm will 
greatly assist the identification.  The intent of the 
schedule is to recognize painful motion with joint or 
periarticular pathology as productive of disability.  It is 
the intention to recognize actually painful, unstable, or 
malaligned joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joint.  
Crepitation either in the soft tissues such as the tendons or 
ligaments, or crepitation within the joint structures should 
be noted carefully as points of contact which are diseased.  
Flexion elicits such manifestations.  The joints involved 
should be tested for pain on both active and passive motion, 
in weight bearing and nonweight-bearing and, if possible, 
with the range of the opposite undamaged joint.  38 C.F.R. 
§ 4.59.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Analysis

After having carefully reviewed the evidence of record, the 
Board finds that the evidence supports a disability 
evaluation of 40 percent effective September 1, 1995 for 
degenerative changes of the lumbar spine.  The evidence does 
not support a rating in excess of 40 percent under the 
schedular criteria for any time during the appeal period.

The Board notes the ranges of motion noted in the May 1998 
and March 2001 VA examinations are not markedly different.  
Flexion, being 75 degrees in the March 2001 examination, was 
not noted in May 1998.  Extension was 10 degrees at both 
examinations, although the March 2001 examiner specifically 
noted the veteran experienced pain with extension.  
Similarly, in May 1998, side bending was 20 degrees 
bilaterally and 20 degrees to the right and 30 degrees to the 
left in March 2001.  Again, the March 2001 examiner 
specifically noted pain with side bending.  The Board 
concludes that the veteran's disability was essentially of 
the same severity since September 1995, both in terms of 
actual clinical findings and the likely element of associated 
functional impairment, although the examination in March 2001 
may have been more comprehensive than that which was 
conducted in May 1998.  Accordingly, the Board finds that 
degenerative changes of the lumbar spine were productive of 
severe limitation of motion prior to the March 2001 VA 
examination and a 40 percent rating is warranted effective 
September 1, 1995.  The Board notes that 40 percent is the 
maximum rating available under Diagnostic Code 5292.  In 
addition, 40 percent is the maximum rating available under 
either Diagnostic Code 5294 or 5295.

Under the schedular criteria, a higher rating is only 
appropriate if the veteran meets the criteria for a higher 
rating under another diagnostic code.  A 60 percent is not 
appropriate under Diagnostic Code 5285 as the medical 
evidence of record does not show that the veteran's 
disability is the result of residuals of a fractured vertebra 
without cord involvement.  See 38 C.F.R. § 4.71a, Diagnostic 
Code 5285.  Likewise, a 60 percent rating is not appropriate 
under Diagnostic Codes 5286 and 5289, as the medical evidence 
does not show evidence of ankylosis of the spine or the 
lumbar spine.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5286 
and 5289.

An increased evaluation is not appropriate under either the 
old or new criteria for Diagnostic Code 5293.  The Board is 
aware that the veteran was not given an amended copy of these 
regulations.  However, the evidence of record does not 
support a rating under this diagnostic code as there is no 
medical opinion indicating the veteran's disability is a 
result of intervertebral disc syndrome.  Thus, the Board is 
satisfied that no prejudice will result from an adjudication 
of his claim in this Board decision.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993); see also Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on the VA with no 
benefit flowing to the veteran are to be avoided).

Additionally, an increased evaluation may be based on either 
actual limitation of motion or the functional equivalent of 
limitation of motion due to less or more movement than 
normal, weakened movement, excess fatigability, 
incoordination, and pain on movement.  See DeLuca, 8 Vet. 
App. 202.  However, the analysis in De Luca does not assist 
the veteran, as he is receiving the maximum disability 
evaluation available to him under the appropriate criteria.  
See Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  
Accordingly, the evidence supports a 40 percent rating for 
degenerative changes of the lumbar spine, effective September 
1, 1995.

The Board also finds that the evidence does not raise a 
question that a rating higher than 40 percent is warranted 
for any period of time from the veteran's claim to the 
present time so as to warrant a staged rating due to 
significant change in the level of disability.

The above decision is based on the VA Schedule of Rating 
Disabilities.  In Floyd v. Brown, 9 Vet. App. 88, 96 (1996), 
the Court held that the Board does not have jurisdiction to 
assign extra-schedular evaluations under 38 C.F.R. 
§ 3.321(b)(1), in the first instance.  However, there is no 
evidence that degenerative changes of the lumbar spine alone 
have caused such marked interference with employment or 
necessitated frequent periods of hospitalization for the 
periods at issue such as would render impractical the 
application of the regular schedular standards.  In the 
absence of such factors, the Board is not required to remand 
this matter to the RO for the procedural actions outlined in 
38 C.F.R. § 3.321(b)(1).  See Bagwell v. Brown, 9 Vet. App. 
337, 338-9 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).


III.  Residuals of a Right Ankle Fracture

Factual Background

Service medical records indicate that the veteran reported 
breaking his right ankle in a parachute jump.  Service 
treatment records indicated that the veteran was treated 
several times for complaints of right ankle pain.

A December 1995 VA examination report noted, on examination, 
that there was no effusion present in the right ankle.  
Sensory and motor exams were intact.  Sensory examination in 
the lateral and medial plantar nerve distributions was 
normal.  Range of motion was not noted at that time.

A December 1995 VA x-ray report indicated that the views of 
the right ankle showed no fracture or dislocation.  There was 
no evidence of joint effusion and bony mineralization was 
normal.  The impression was normal right ankle.

The veteran testified before a hearing officer at a hearing 
held in January 1997.  He stated that his right ankle was 
weaker than his left ankle.  He indicated that he experienced 
right ankle pain.  The veteran testified that occasionally 
his right ankle popped a bit.

The veteran testified before a Member of the Board in June 
1999.  He stated that his right ankle continued to be a 
problem.  He reported that he had a hard time getting up 
stairs because he has trouble bending his ankle joint.  The 
veteran testified that his right ankle was somewhat unstable.  
He indicated that he experienced a lot of right ankle pain.

A March 2001 VA examination report noted that the veteran 
reported fracturing his ankle during a parachute jump.  The 
veteran indicated that he twisted his ankle fairly easily and 
had to be careful walking on uneven ground.  On examination, 
dorsiflexion was to 4 degrees, plantar flexion was to 65 
degrees.  His subtalar joint motion was normal when compared 
to the contralateral side.  His ankle was stable to anterior 
drawer.  His ankle and plantar flexion ensured a negative 
lateral tilt.  He did have discomfort in the right ankle and 
subtalar joint, although motion was normal.  There was also 
some tenderness with the anterior tibiofibular ligament.  The 
examiner stated that the veteran's right ankle "was not 
causing any significant disability," although it did cause 
some occasional signs of instability and some pain.

A May 2001 VA x-ray report showed mild degenerative changes 
involving the right tibiotalar joint with small osteophytes 
noted.  Slight subchondral sclerosis was also seen.  There 
was no evidence of acute fracture, dislocations, or 
radiopaque foreign body.  The ankle mortise was 
radiographically intact bilaterally.  The impression was mild 
degenerative change involving the right tibiotalar joint.

Criteria

A 20 percent evaluation is assigned for ankylosis of the 
ankle in plantar flexion less than 30 degrees.  For ankylosis 
of the ankle in plantar flexion, between 30 and 40 degrees, 
or in dorsiflexion, between 0 and 10 degrees, a 30 percent 
rating is warranted.  A 40 percent rating is warranted for 
ankylosis of the ankle in plantar flexion at more than 40 
degrees, or in dorsiflexion at more than 10 degrees, or with 
abduction, adduction, inversion or eversion deformity.  
38 C.F.R. § 4.71a, Diagnostic Code 5270 (2002).

Normal dorsiflexion of the ankle is from 0 degrees to 20 
degrees.  38 C.F.R. § 4.71, Plate II (2002).  Normal plantar 
flexion is from 0 degrees to 45 degrees.  Id.  Moderate 
limitation of ankle motion warrants a 10 percent evaluation.  
Marked limitation of ankle motion warrants a 20 percent 
evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5271.

Analysis

After having carefully reviewed the evidence of record, the 
Board finds that the evidence does not support an evaluation 
in excess of 10 percent for residuals of a right ankle 
fracture.  The Board notes that the clinical evidence does 
not show ankylosis of the right ankle.  The March 2001 VA 
examination report noted essentially normal motion.  
Accordingly, consideration of  Diagnostic Code 5270 is not 
appropriate.  See 38 C.F.R. § 4.71a, Diagnostic Code 5270.

The veteran has reported pain in his ankle in addition to 
instability.  The veteran was noted to have 4 degrees of 
dorsiflexion and 65 degrees of plantar flexion at the March 
2001 VA examination.  The examiner did note that the veteran 
had some discomfort in the right ankle and subtalar joint.  
However, the examiner went on to note that motion was normal 
and stated the veteran's ankle was "not causing any 
significant disability."  This evidence is reflective of no 
more than moderate limitation of motion, which is 
contemplated by the current disability rating of 10 percent.

Additionally, an increased evaluation may be based on either 
actual limitation of motion or the functional equivalent of 
limitation of motion due to less or more movement than 
normal, weakened movement, excess fatigability, 
incoordination, and pain on movement.  See DeLuca, 8 Vet. 
App. 202.  The Board does not doubt that the veteran has 
functional impairment; this fact is recognized by the current 
10 percent evaluation.  The veteran has reported pain and 
instability, which is substantiated by the medical records.  
However, neither the veteran nor the examination reports have 
established that there is additional limited motion or the 
functional equivalent of limitation of motion beyond that 
contemplated by the 10 percent evaluation currently in 
effect.  See 38 C.F.R. §§ 4.40, 4.45.  Accordingly, the Board 
finds that residuals of a right ankle fracture are no more 
than 10 percent disabling.

The Board further notes that a separate evaluation for the 
degenerative joint disease of the right ankle cannot 
appropriately be assigned, as the veteran's current 
evaluation is based on his limitation of motion, which is 
compensable.  See 38 C.F.R. § 4.71a, Diagnostic Code 5003 
(when limitation of motion of the specific joint or joints 
involved is noncompensable, an evaluation of 10 percent may 
be assigned for each such major joint or group of minor 
joints affected by limitation of motion.  However, an 
evaluation assigned for arthritis will not be combined with 
ratings based on limitation of motion).

The Board also finds that the evidence does not raise a 
question that a rating higher than 10 percent is warranted 
for any period of time from the veteran's claim to the 
present time so as to warrant a staged rating due to 
significant change in the level of disability.

The above decision is based on the VA Schedule of Rating 
Disabilities.  In Floyd v. Brown, 9 Vet. App. 88, 96 (1996), 
the Court held that the Board does not have jurisdiction to 
assign extra-schedular evaluations under 38 C.F.R. 
§ 3.321(b)(1), in the first instance.  However, there is no 
evidence that residuals of a right ankle fracture alone has 
caused such marked interference with employment or 
necessitated frequent periods of hospitalization for the 
periods at issue such as would render impractical the 
application of the regular schedular standards.  In the 
absence of such factors, the Board is not required to remand 
this matter to the RO for the procedural actions outlined in 
38 C.F.R. § 3.321(b)(1).  See Bagwell v. Brown, 9 Vet. App. 
337, 338-9 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).


IV.  Residuals of a Right Wrist Fracture

Factual Background

Service medical records indicate that the veteran fractured 
his right distal radius in July 1987.  A July 1987 service 
medical record noted that the veteran was right handed.  X-
rays taken in November 1994 showed a lucency in the right 
distal radius and some sclerosis in the navicular.

A December 1995 VA examination report noted, on examination, 
that range of motion in the wrists was normal bilaterally.  
Compression of the right wrist demonstrated tenderness.  A VA 
x-ray taken in conjunction with the examination noted some 
sclerotic changes of the wrists, bilaterally, most 
significantly in the right wrist and radiocarpal joint.

Service connection for residuals of a right wrist fracture 
was granted in a February 1996 decision, and an initial 
noncompensable rating was assigned.

The veteran testified before a hearing officer at a hearing 
held in January 1997.  The veteran stated that he felt pain 
in his right wrist most of the time, and it was sensitive to 
weather conditions.

The veteran testified before a Member of the Board at a 
hearing held in June 1999.  He indicated that his wrist hurt 
all the time.  He stated that the pain made it difficult to 
use his hand for his work.  He testified that his right wrist 
had been getting worse.

A March 2001 VA examination report noted that the veteran 
reported occasional pain in his right wrist, particularly 
with activities such as typing.  On examination, dorsiflexion 
was 45 degrees, plantar flexion was 75 degrees, radial 
deviation was 35 degrees and ulnar deviation was 40 degrees.  
There was no significant tenderness over the wrist and no 
inflammation or swelling of the wrist joint.  There was a 
somewhat prominent ulnar styloid, but no distal real ulnar 
joint instability.  X-rays from October 2000 were reviewed, 
and revealed a mild narrowing of the radioulnar and 
radioscaphoid joint spaces with mild sclerosis on the radial 
side.  The examiner noted that, during flare-ups, the right 
wrist does minimally limit the veteran's activities.

Criteria

A 10 percent evaluation is provided for limitation of 
dorsiflexion of the minor or major wrist to less than 15 
degrees or for limitation of palmar flexion in line with the 
forearm.  38 C.F.R. § 4.71a Diagnostic Code 5215.  This is 
the maximum rating available under this diagnostic code.

Ankylosis of the wrist in a favorable position in 20 degrees 
to 30 degrees of dorsiflexion is evaluated as 30 percent 
disabling if the major wrist is affected and 20 percent 
disabling if the minor wrist is affected.  If not in the 
favorable position, a 30 percent evaluation is assigned for 
the minor wrist and a 40 percent evaluation is assigned for 
the major wrist.  Ankylosis in an unfavorable position, in 
any degree of palmar flexion or with ulnar or radial 
deviation is evaluated as 50 percent disabling when there is 
involvement of the major wrist and 40 percent disabling where 
the minor wrist is affected.  38 C.F.R. § 4.71a, Diagnostic 
Code 5214 (2002).

Analysis

After having carefully reviewed the evidence of record, the 
Board finds that the evidence is against the assignment of a 
rating in excess of 10 percent for residuals of a right wrist 
fracture.  The Board notes that the clinical evidence does 
not show ankylosis of the right wrist.  Accordingly, 
consideration of  Diagnostic Code 5214 is not appropriate.  
See 38 C.F.R. § 4.71a, Diagnostic Code 5214.

Under the applicable Diagnostic Code that addresses the 
limitation of motion of wrist, the veteran cannot obtain an 
evaluation in excess of 10 percent, as that is the maximum 
available rating under that diagnostic code.

Additionally, an increased evaluation may be based on either 
actual limitation of motion or the functional equivalent of 
limitation of motion due to less or more movement than 
normal, weakened movement, excess fatigability, 
incoordination, and pain on movement.  See DeLuca, 8 Vet. 
App. 202.  However, the analysis in DeLuca does not assist 
the veteran, as he is receiving the maximum disability 
evaluation for limitation of motion of the wrist.  See 
Johnston v. Brown, 10 Vet. App. 80, 85 (1997).

The Board also finds that the evidence does not raise a 
question that a rating higher than 10 percent is warranted 
for any period of time from the veteran's claim to the 
present time so as to warrant a staged rating due to 
significant change in the level of disability.

The Board further notes that a separate evaluation for the 
degenerative joint disease of the right wrist cannot 
appropriately be assigned, as the veteran's current 
evaluation is based on his limitation of motion, which is 
compensable.  See 38 C.F.R. § 4.71a, Diagnostic Code 5003 
(when limitation of motion of the specific joint or joints 
involved is noncompensable, an evaluation of 10 percent may 
be assigned for each such major joint or group of minor 
joints affected by limitation of motion.  However, an 
evaluation assigned for arthritis will not be combined with 
ratings based on limitation of motion).

The above decision is based on the VA Schedule of Rating 
Disabilities.  In Floyd v. Brown, 9 Vet. App. 88, 96 (1996), 
the Court held that the Board does not have jurisdiction to 
assign extra-schedular evaluations under 38 C.F.R. 
§ 3.321(b)(1), in the first instance.  However, there is no 
evidence that residuals of a right wrist fracture alone has 
caused such marked interference with employment or 
necessitated frequent periods of hospitalization for the 
periods at issue such as would render impractical the 
application of the regular schedular standards.  In the 
absence of such factors, the Board is not required to remand 
this matter to the RO for the procedural actions outlined in 
38 C.F.R. § 3.321(b)(1).  See Bagwell v. Brown, 9 Vet. App. 
337, 338-9 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).


V.  Bilateral Hearing Loss

Factual Background

Service medical records indicate that puretone thresholds, at 
the December 1972 entrance examination, were as follows:

 

At a January 1995 audiology examination, puretone thresholds 
were as follows:

 

At a December 1995 VA audiology examination, puretone 
thresholds were as follows:

 

Average puretone thresholds were 50 in the left ear and 41 in 
the right ear.  Speech recognition scores were 88 percent in 
the left ear and 90 percent in the right ear.

Service connection for bilateral hearing loss was granted in 
a February 1996 decision.

At a March 2001 VA audiology examination, puretone thresholds 
were as follows:

 

Average puretone thresholds were 44 in each ear.  Speech 
recognition scores were 94 percent in the left ear and 96 
percent in the right ear.

Criteria

The Board notes that during the pendency of this appeal, 
changes were made in June 1999 to the Schedule for Rating 
Disabilities for diseases of the ear and other sense organs, 
as set forth in 38 C.F.R. §§ 4.85, 4.86, and 4.87.  Where the 
law or regulation changes after a claim has been filed or 
reopened, but before the administrative or judicial appeal 
process has been concluded, the version more favorable to the 
appellant will apply.  Karnas, 1 Vet. App. at 313.  However, 
here, the changes made were not substantive in regard to the 
facts in this case, and thus neither is more favorable to the 
veteran's claim.

Under the previous regulations, evaluations of bilateral 
hearing loss ranged from noncompensable to 100 percent based 
on organic impairment of hearing acuity as measured by the 
results of controlled speech discrimination tests together 
with the average hearing threshold level as measured by 
puretone audiometry tests in the frequencies 1000, 2000, 
3000, and 4000 cycles per second, with 11 auditory acuity 
levels designated from Level I for essentially normal acuity 
through Level XI for profound deafness.  38 C.F.R. §§ 4.85, 
4.87, Diagnostic Codes 6100 to 6110 (effective before June 
10, 1999).

Under the previous regulations, Table VIa was used only when 
the Chief of the Audiology Clinic certified that language 
difficulties or inconsistent speech audiometry scores made 
the use of both puretone average and speech discrimination 
inappropriate.  38 C.F.R. § 4.85(c) (effective before June 
10, 1999).

The current version of the Ratings Schedule provides a table 
for ratings purposes (Table VI) to determine a Roman numeral 
designation (I through XI) for hearing impairment, 
established by a state-licensed audiologist including a 
controlled speech discrimination test (Maryland CNC), and 
based upon a combination of the percent of speech 
discrimination and the puretone threshold average which is 
the sum of the puretone thresholds at 1000, 2000, 3000 and 
4000 Hertz, divided by four.  See 38 C.F.R. § 4.85 (effective 
June 10, 1999).

Table VII is used to determine the percentage evaluation by 
combining the Roman numeral designations for hearing 
impairment of each ear.  The horizontal row represents the 
ear having the poorer hearing and the vertical column 
represents the ear having the better hearing.  Id.

Table VIa is used when the examiner certifies that the use of 
speech discrimination test is not appropriate because of 
language difficulties, inconsistent speech discrimination 
scores, etc., or when indicated under the provisions of 
38 C.F.R. § 4.86.  38 C.F.R. § 4.85(c) (2002).

When the puretone threshold at each of the four specified 
frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels 
or more, the rating specialist will determine the Roman 
numeral designation for hearing impairment from either Table 
VI or Table VIa, whichever results in the higher numeral.  
Each ear will be evaluated separately.  38 C.F.R. § 4.86(a) 
(2002).

When the puretone threshold is 30 decibels or less at 1000 
Hertz, and 70 decibels or more at 2000 Hertz, the rating 
specialist will determine the Roman numeral designation for 
hearing impairment from either Table VI or Table VIa, 
whichever results in the higher numeral.  That numeral will 
then be elevated to the next higher.  38 C.F.R. § 4.86(b) 
(2002).

The majority of the changes to the hearing impairment 
criteria appears to be nonsubstantive (the frequencies used 
for the evaluation of hearing loss, the percentage of speech 
discrimination used for the evaluation of hearing loss, and 
the tables used to determine the level of hearing impairment 
and the disability evaluation of each level of hearing 
impairment have not been changed), except possibly for the 
revision of 38 C.F.R. § 4.86 (exceptional patterns of hearing 
impairment), and this section, as discussed above, is not 
applicable here.  See 64 Fed. Reg. 25202 (1999).

The Court has noted that the assignment of disability ratings 
for hearing impairment is derived by a mechanical application 
of the numeric designations assigned after audiological 
evaluations are rendered.  Lendenmann v. Principi, 3 Vet. 
App. 345, 349 (1992).

Analysis

The Board notes that there are several, varied, audiological 
evaluations of record.  Accordingly, the Board will evaluate 
whether the veteran meets the criteria for a compensable 
evaluation using the most severe level of hearing disability 
of record for the appeal period, the December 1995 VA 
audiological evaluation.  Under Table VI contained in 
Diagnostic Code 6100, the average pure tone thresholds and 
speech recognition scores for both ears demonstrated during 
the VA evaluation correspond to category II.  The 
intersection point for these categories under Table VII shows 
that the hearing loss does not exceed the levels contemplated 
for the currently assigned noncompensable rating.

A compensable rating is not warranted under Table VIa under 
either the previous or amended regulations.  Table VIa under 
the previous regulations is not for application because it 
was not certified that there were language difficulties or 
inconsistent speech audiometry scores that made the use of 
both puretone average and speech discrimination 
inappropriate.  See 38 C.F.R. § 4.85(c) (1998).

Table VIa is not for application under the amended 
regulations because the veteran's puretone threshold was not 
55 decibels or more at each of the four specified frequencies 
(1000, 2000, 3000, and 4000 Hertz), and because his puretone 
threshold was not 30 or less at 1000 Hertz and 70 or more at 
2000 Hertz.  See 38 C.F.R. §§ 4.85(c), 4.86(a) (2002) 
(emphasis added).  The Board notes that, while the puretone 
threshold in both ears was 30 decibels at 1000 Hertz at the 
December 1995 audiology examination, the puretone threshold 
was not 70 decibels or more at 2000 Hertz.

Therefore, the Board finds that a compensable evaluation for 
the veteran's bilateral hearing loss is not warranted under 
the previous or amended regulations.

The Board has considered the veteran's statements in support 
of his claim, including his contention that his hearing loss 
warrants a higher rating.  However, as noted above, pertinent 
case law provides that the assignment of disability ratings 
for hearing impairment are to be derived by the mechanical 
application of the Ratings Schedule to the numeric 
designations assigned after audiometry evaluations are 
rendered.  See Lendenmann, supra.

In addition, the veteran's own opinions and statements about 
his level of hearing impairment are not competent evidence in 
this case.  While a lay person is competent to provide 
evidence on the occurrence of observable symptoms during and 
following service, such lay person is not competent to make a 
medical diagnosis or render a medical opinion.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 494-495 (1992).

Neither is the Board competent to supplement the record with 
its own unsubstantiated medical conclusions as to the level 
of hearing impairment suffered by the veteran.  Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991).

The evidence does not raise a question that a higher rating 
is possible or warranted for any period of time from the 
veteran's claim to the present so as to warrant a "staged" 
rating due to significant change in the level of disability.  
Accordingly, the Board concludes that the criteria for a 
compensable disability rating for bilateral hearing loss are 
not met.

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim for a 
compensable initial rating for bilateral hearing loss.  
Gilbert, 1 Vet. App. at 53.

The above decision is based on the VA Schedule of Rating 
Disabilities.  In Floyd v. Brown, 9 Vet. App. 88, 96 (1996), 
the Court held that the Board does not have jurisdiction to 
assign extra-schedular evaluations under 38 C.F.R. 
§ 3.321(b)(1), in the first instance.  However, there is no 
evidence that the veteran's bilateral hearing loss alone has 
caused such marked interference with employment or 
necessitated frequent periods of hospitalization for the 
periods at issue such as would render impractical the 
application of the regular schedular standards.  In the 
absence of such factors, the Board is not required to remand 
this matter to the RO for the procedural actions outlined in 
38 C.F.R. § 3.321(b)(1).  See Bagwell v. Brown, 9 Vet. App. 
337, 338-9 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).


ORDER

Entitlement to an increased rating of 40 percent for 
degenerative changes of the lumbar spine from September 1, 
1995 to March 30, 2001 is granted, subject to the laws and 
regulations governing the award of monetary benefits.

Entitlement to an evaluation in excess of 40 percent for 
degenerative changes of the lumbar spine for the period from 
September 1, 1995 is denied.

Entitlement to an initial evaluation in excess of 10 percent 
for residuals of a right ankle fracture is denied.


Entitlement to an initial evaluation in excess of 10 percent 
for residuals of a right wrist fracture is denied.

Entitlement to an initial compensable rating for bilateral 
hearing loss is denied.



		
	JEFF MARTIN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

